DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0122229 to Ossareh et al (Ossareh).

Regarding claim 1, Ossareh discloses an electric multiple stage variable forced air induction system, comprising: 
a housing (112, fig. 1) defining a conduit therethrough, an output opening (opening to 114, fig. 1) to couple to and provide airflow to an air intake opening of a combustion engine (10, fig. 1), and an input opening (intake, fig. 1) to receive air for delivery through the conduit to the output opening; 

a turbine housing (housing in which compressors 110, and 114 are employed, fig. 1) component; 
a turbine rotor (compressors 110, and 114, fig. 1) disposed at the interior of the turbine housing component to rotate about an axis and generate thrust on air as it passes through the conduit in a direction parallel to the axis, wherein the turbine accommodates backflow of air in a direction opposite the direction of the thrust being generated on the air ([31]; electric motor 108 can rotate compressor 110 forwards or backwards, as such, the pressure created by the backward direction rotation will cause the air to move in backward direction as well to some degree in compressor 114, and compressor 114 will accommodate for this negative pressure); and 
a motor (108, fig. 1; [21]) coupled to the turbine rotor and configured to turn the turbine rotor; and 
a control device (14, fig. 1) to receive a first input (step 214, fig. 2) indicating an engine parameter related to operating conditions (fig. 3; [31], [49]-[50]) of the combustion engine and to control the motor of a stage of the plurality of stages according to the first input (steps 214-226, fig. 2;  using first compressor 110 at time t3, see 312, fig. 3; [14], [52])  .
(Note: the limitation “the turbine accommodates backflow of air in a direction opposite the direction of the thrust being generated on the air” is a functional limitation and does not add any patentable weight to the structure of the system. One of ordinary skill in the art would recognize that there are scenarios within the operation an internal combustion engine where 
Regarding claim 2, Ossareh discloses the system of claim 1, wherein the turbine rotor of each stage of the plurality of stages comprises an axial fan (compressors 110, and 114, fig. 1).

Regarding claim 3, Ossareh discloses the system of claim 2, wherein fan blades of the axial fan of the turbine rotor of a first stage of the plurality of stages differ in size, blade profile, diameter, pitch, and/or shape from the fan blades of the axial fan of the turbine rotor of a second stage of the plurality of stages (first compressor 110 is a reversible compressor, it will have different blade profile and pitch compared to second compressor 114 which is a turbocharger compressor; [31]-[35]).

Regarding claim 4, Ossareh discloses the system of claim 1, wherein the turbine rotor of a first stage of the plurality of stages comprises an axial fan that is tuned differently (in opposite direction; [31-[35]) than an axial fan of the turbine rotor of a second stage of the plurality of stages.

Regarding claim 5, Ossareh discloses the system of claim 1, wherein the motor of a first stage of the plurality of stages is controlled independently from the motor of a second stage of the plurality of stages (in first stage, motor 106 turns the compressor 110 in backwards direction and in second stage, it is rotated in forward direction; steps 218 and 224; [31-[35]).

Regarding claim 7, Ossareh discloses the system of claim 1, wherein the first input indicates a current position of a throttle (20, fig. 1) of the combustion engine ([31], [34]).

Regarding claim 8, Ossareh discloses the system of claim 7, wherein the control device increases the speed of the motor of one stage of the plurality of stages in response to the indication of the current throttle position (from signal from controller 12, throttle 20 is controlled and motor speed is increased when throttle is open; [31]-[34]).

Regarding claim 9, Ossareh discloses the system of claim 7, wherein the control device decreases the speed of the motor of one stage of the plurality of stages in response to the indication of the current throttle position (from signal from controller 12, throttle 20 is controlled and motor speed is decreased when throttle is closed; [31]-[34]).

Regarding claim 10, Ossareh discloses the system of claim 1, wherein the control device receives a second input (step 201, fig. 2; ambient conditions including pressure; [33]) indicating an engine parameter related to operating conditions of the combustion engine and controls the motor of a stage of the plurality of stages according to the second input (steps 218-230, fig. 2).

Regarding claim 11, Ossareh discloses the system of claim 10, wherein the second input indicates atmospheric pressure (step 201, fig. 2; ambient conditions including pressure; [33]).
Regarding claim 12, Ossareh discloses a method for forced air induction of a combustion engine, comprising: 
receiving an input (step 201, fig. 2; fig. 3; [31], [49]-[50]) indicating an engine parameter related to operating conditions of a combustion engine; 
generating a first thrust (steps 218-226, fig. 2; using first compressor 110 at time t3, see 312, fig. 3; [14], [52]) on an airflow in a first direction (towards engine) at a first stage of an 
generating a second thrust (step 230, fig. 2; using second compressor 114 at time t4-t5, fig. 3; [14], [53]) on the airflow in a second direction (towards engine) at a second stage of the electric multiple stage variable forced air induction system based on the received input, wherein the first thrust and the second thrust interact to create a combined thrust acting to drive the airflow as the airflow travels through the electric multiple stage variable forced air induction system (fig. 3), and wherein the second stage allows backflow of air in a direction opposite the second thrust direction while the second stage generates thrust in the second thrust direction to thereby prevent over pressurization causing engine damage ([31]; electric motor 108 can rotate compressor 110 forwards or backwards, as such, the pressure created by the backward direction rotation will cause the air to move in backward direction as well to some degree in compressor 114, and compressor 114 will accommodate for this negative pressure); and 
directing the airflow toward an opening (exhaust of engine towards turbine 116) at one of the plurality of ends of the electric multiple stage variable forced air induction system.



Regarding claim 14, Ossareh discloses the method of claim 12, wherein a magnitude of the combined thrust is less than a magnitude of the first thrust (when the first compressor is operated in reverse direction at time t1).

Regarding claim 15, Ossareh discloses the method of claim 12, wherein a direction of the first thrust is opposed to a direction of the second thrust (first compressor is operated in opposite direction at time t1, fig. 3).

Regarding claim 16, Ossareh discloses the method of claim 12, wherein the airflow is directed toward an opening (towards the engine, fig. 1) in the output end of the electric multiple stage variable forced air induction system.

Regarding claim 17, Ossareh discloses the method of claim 12, wherein the airflow is directed toward an opening (towards the second compressor 114, fig. 1) in the input end of the electric multiple stage variable forced air induction system.

Regarding claim 18, Ossareh discloses a method of an electric multiple stage variable forced air induction system, the method comprising: 

converting, at the processor, the sensor input into a numerical parameter (processor of an engine controller converts input sensor signals into binary numerical values for computations); 
calculating, at the processor, a motor control signal (forward or backwards operation of compressor 110, [31]-[35]) to be provided to a motor controller that controls the speed of the motor using the numerical parameter; and 
providing, via the processor, the motor control signal to the motor controller to cause the motor controller to change a speed of the motor (forward or backwards operation of compressor 110, [31]-[35]);
wherein the motor drives a rotor of an axial fan (rotor of compressor 110, fig. 1; [31]) about an axis to generate thrust on air in a direction parallel to the axis as it passes through a conduit of the axial fan, wherein the axial fan accommodates backflow of air in a direction opposite the direction of the thrust being generated on the air ([31]; electric motor 108 can rotate compressor 110 forwards or backwards, as such, the pressure created by the backward direction rotation will cause the air to move in backward direction as well to some degree in compressor 114, and compressor 114 will accommodate for this negative pressure).

Regarding claim 19, Ossareh discloses the method of claim 18, wherein the motor control signal is calculated linearly corresponding to the numerical parameter (based on the operating conditions; [31]-[35]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ossareh as applied to claim 18 above, further in view of US 2015/0308328 to Whittington.
Regarding claim 20, Ossareh discloses the method of claim 18, but does not explicitly disclose that the sensor providing the input is a throttle position sensor.
However, Whittington discloses providing the input is a throttle position sensor (via sensor 128, fig. 1; [25]).
.

Response to Arguments
Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “backflow is accommodated without changing the direction of the rotation of the turbine - the backflow is opposite the thrust on the air being generated by the turbine”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.S/Examiner, Art Unit 3746      

/AUDREY B. WALTER/Primary Examiner, Art Unit 3746